Citation Nr: 1025593	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-13 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
disabling for degenerative disc disease and arthritis, status 
post fusion, C4-5 and C6-7.

2.  Entitlement to a compensable evaluation for left ear hearing 
loss.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for loss of teeth.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran has verified active duty from September 1951 to March 
1961 and from July 1971 to July 1972, including service in the 
Republic of Vietnam.  He had a total of 19 years and nine months 
of active duty.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In a March 2008 rating decision, the RO increased the rating for 
degenerative disc disease and arthritis, status post fusion, C4-5 
and C6-7, to 10 percent disabling, effective from February 14, 
2006.  As that award was not a complete grant of benefits, the 
issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35 (1993).

In April 2010, the Veteran testified at a Video Conference Board 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right knee 
disorder; entitlement to service connection for a left knee 
disorder; entitlement to an initial evaluation in excess of 10 
percent disabling for degenerative disc disease and arthritis, 
status post fusion, C4-5 and C6-7; and entitlement to an initial 
compensable evaluation for left ear hearing loss are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right ear hearing loss was not manifested in service; 
sensorineural hearing loss (SNHL) was not manifested in the first 
post service year; and the Veteran's current bilateral hearing 
loss disability is not related to excessive noise or acoustic 
trauma experienced in service.

2.  In April 2010, prior to the promulgation of a decision in the 
appeal of the issue of entitlement to service connection for loss 
of teeth, the Board received notification from the appellant, 
through his authorized representative, that a withdrawal of that 
appeal is requested.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for withdrawal of the Substantive Appeal 
regarding the issue of entitlement to service connection for loss 
of teeth by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110.  If a chronic 
disorder such as an organic disease of the nervous system is 
manifest to a compensable degree within one year after separation 
from service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303(a).

However, the absence of documented hearing loss while in service 
is not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not 
meet the regulatory requirements for a disability at separation, 
he can still establish service connection by submitting evidence 
that a current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).

Under 38 C.F.R. § 3.385, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

The United States Court of Appeals for Veterans Claims (Court) 
has also held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal 
Circuit has also recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the Veteran.

The Veteran seeks entitlement to service connection for right ear 
hearing loss.  The Veteran contends that his current right ear 
hearing loss is due to exposure to loud noise while service as an 
aircrewman.  

During the hearing, the Veteran testified that he did not have 
hearing problems before entering service.  He also testified that 
there was an incident where a plane blew up on the catapult and 
an incident where a plane hit its afterburner about 20 feet down 
the catapult runway.  After the latter incident he bled out his 
eyes, ears and nose for about three days.  He also indicated that 
he wore mouse ears, which were like plastic bowls with foam 
inside, but since he could not hear, he drilled two little holes 
down in the bottom of it and put wires up through and speakers in 
the ear.  He also stated that he did not have a hearing test when 
he got out of the military but that he did see a doctor within a 
year and a half of discharge.  

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for hearing loss of the right 
ear.  

Audiological testing in June 1964 revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0

Audiological testing in March 1965 revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-5
-10
X
0

Audiological testing in March 1968  revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-10
25

Audiological testing in March 1969  revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
25

Audiological testing in December 1970 revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
10

Audiological testing in September 1971 revealed the following:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
15

Upon examination at retirement from service in March 1972 and 
transfer to the Fleet Reserve in June 1972 the Veteran was not 
found to have any right ear hearing loss.  

Audiological testing in March and June 1972 revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0

The Veteran reports that he saw a doctor regarding his hearing 
loss approximately one and one-half years after separation from 
service.  The Veteran indicated that he went to the doctor 
because he performed in a singing group and had difficulty with 
hearing with his left ear.

In February 2006 the Veteran underwent a private audiological 
examination. However, the Board finds that it may not use the 
results from these tests when evaluating the Veteran's current 
level of auditory impairment because the graphs were not 
accompanied by numerical results.  See Colvin v. Derwinski 1 Vet. 
App. 171, 175 (1991); Kelly v. Brown, 7 Vet. App. 471 (1995).

In a private treatment note, dated in February 2006, the Veteran 
was diagnosed with normal hearing through 2000 Hz, sloping to a 
mild to severe, high frequency sensorineural hearing loss in the 
right ear. 

The Veteran's spouse, in a statement dated in December 2006, 
reported that the Veteran's hearing had become worse and that she 
and their son had encouraged the Veteran to seek medical 
treatment.

In December 2006 the Veteran was afforded a VA Compensation and 
Pension (C&P) audiological examination.  The Veteran reported 
that he had difficulty hearing speech, especially with background 
noise.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
20
40
55

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.  The Veteran was diagnosed with 
bilateral sensorineural hearing loss that was normal to severe.  
However, the examiner did not render an opinion regarding the 
etiology of the Veteran's right ear hearing loss because the 
claims folder was not available for review.

In June 2007 the Veteran's claims folder, including the Veteran's 
service treatment records, were reviewed and an opinion was 
rendered regarding the etiology of the Veteran's right ear 
hearing loss.  The examiner rendered the opinion that the 
Veteran's right ear hearing loss was less likely as not due to 
the Veteran's exposure to loud noise in service.  The examiner 
provided the rationale that the Veteran did not demonstrate any 
hearing loss in the right ear in service and that there was no 
medical evidence to support late onset noise induced hearing 
loss.

In a private treatment note dated in April 2010 a history of 
hearing loss was noted.  Audiometric results were not accompanied 
by the interpreted numerical results.  As such, the Board may not 
rely upon the numerical results.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991); Kelly v. Brown, 7 Vet. App. 471 (1995).  
However, the Board notes that the private examination did not 
include any opinion regarding the etiology of the Veteran's right 
ear hearing loss.

The Board first finds that the Veteran was exposed to excessive 
noise in service as an aircrewman.  In addition, the Board 
acknowledges that the Veteran currently has a right ear hearing 
loss disability pursuant to 38 C.F.R. § 3.385.  However, the 
preponderance of the evidence is against finding that the 
Veteran's current right ear hearing loss is linked to the 
Veteran's exposure to loud noise in service.  In June 2007, after 
review of the claims folder and the results of a VA examination 
performed in December 2006, a VA examiner rendered the opinion 
that the Veteran's right ear hearing loss was less likely as not 
related to the Veteran's active service, including the Veteran's 
exposure to loud noise in service, due to the lack of any hearing 
loss in service and there being no medical evidence to support 
late onset hearing loss due to noise exposure.  In addition, the 
Board notes that there is no indication of any complaint, 
diagnosis, or treatment for any hearing loss in the right ear 
until many years after separation from service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (finding that a significant 
lapse in time between service and post-service medical treatment 
may be considered as part of the analysis of a service connection 
claim).  Accordingly, right ear hearing loss was not shown to any 
degree within one year of separation from service.  The Veteran's 
assertions that current hearing loss in the right ear are related 
to service are outweighed by the more probative medical opinion, 
which was based on an examination, review of the claims folder 
including audiological testing in service, and because a 
rationale was provided.   As the preponderance of the evidence is 
against finding that the Veteran's right ear hearing loss is 
related to the Veteran's active service, entitlement to service 
connection for right ear hearing loss is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  At a hearing before the undersigned Veterans Law 
Judge, dated in April 2010, the Veteran's authorized 
representative stated that the Veteran wished to withdraw his 
appeal regarding the issue of entitlement to service connection 
for loss of teeth.  A transcript of that hearing is of record.  
Because the Veteran's authorized representative's statement 
during the hearing was later reduced to writing and incorporated 
into the record in the form of a written transcript, the 
transcript of that hearing has been accepted as the withdrawal of 
the Veteran's substantive appeal.  See Tomlin v. Brown, 5 Vet. 
App. 355 (1993).  The appellant, through his authorized 
representative, has withdrawn the appeal regarding the issue of 
entitlement to service connection for loss of teeth and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of the issue of entitlement to 
service connection for loss of teeth and it is dismissed.

III.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of letters sent to the appellant 
in November 2006 that fully addressed all notice elements.  The 
letter informed the appellant of what evidence was required to 
substantiate the claim, of the appellant's and VA's respective 
duties for obtaining evidence, and that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Although the notice letter was 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not only 
has the appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and given 
ample time to respond, but the AOJ also readjudicated the case by 
way of a statement of the case issued in March 2008 after the 
notice was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential fairness 
of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained all pertinent VA treatment 
records.  The Veteran submitted private treatment records from 
the Cleveland Clinic, and was provided an opportunity to set 
forth his contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded a VA medical 
examination in December 2006 and a VA medical opinion was 
provided in June 2007.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for right ear hearing loss is 
denied.

The appeal of the issue of entitlement to service connection for 
loss of teeth is dismissed.


REMAND

The Veteran seeks entitlement to service connection for a right 
knee disorder; entitlement to service connection for a left knee 
disorder; entitlement to an initial evaluation in excess of 10 
percent disabling for degenerative disc disease and arthritis, 
status post fusion, C4-5 and C6-7; and entitlement to an initial 
compensable evaluation for left ear hearing loss.

The Board notes that, to date, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion as to the 
onset and/or etiology of his right and left knee disorders.  
Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  (1) 
competent evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) evidence 
establishing that he suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period; (3) an indication the current 
disability or symptoms may be associated with service; and (4) 
there is not sufficient medical evidence to make a decision.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Veteran contends that he currently has a bilateral knee 
disorder due to trauma suffered in service during SERE (Survival, 
Evasion, Resistance, and Escape) training.  The Veteran states 
that his knees were swollen after an interrogation session during 
SERE training where his knees were beaten and he fell on his 
knees frequently.

The Veteran's service treatment records reveal that the Veteran 
was treated for a torn ligament in the leg in February 1961.  
Upon examination at retirement from service in March 1972 the 
Veteran was not noted to have any knee disorder.  Upon 
examination at transfer to the Fleet Reserve in June 1972 the 
Veteran was not noted to have any knee disorder.

The Veteran's post service treatment records do not reveal any 
complaint, diagnosis, or treatment for any knee disorder.

The Veteran reported at his hearing before the undersigned 
Veterans Law Judge that he currently cannot walk on his hands and 
knees and that his knees become sore and make it difficult for 
him to climb stairs.

The Board notes that as the Veteran has reported symptoms 
consistent with a current right and left knee disorder, the 
Veteran's treatment records reveal that the Veteran was treated 
for a torn ligament in the leg while in service, and the Veteran 
has competently and credibly reported an injury to his knees in 
service, the Board finds it necessary to remand the claims of 
entitlement to service connection for right and left knee 
disorders for the Veteran to be afforded an examination to 
determine the 

The most recent VA examination evaluating the Veteran's cervical 
spine disorder was performed in December 2006 and the most recent 
VA examination evaluating the Veteran's left ear hearing loss was 
performed in December 2006.  Since that time, private treatment 
records, dated in March and April 2010, indicate that the range 
of motion and other symptoms of the Veteran's cervical spine 
disorder may have become more severe.  In addition, the Veteran 
underwent a private audiometric examination in March 2010.  The 
results of the examination were provided in graphical form and 
not accompanied by numerical results and, therefore, may not be 
used by the Board in evaluating the Veteran's current level of 
auditory impairment.  See Colvin v. Derwinski 1 Vet. App. 171, 
175 (1991); Kelly v. Brown, 7 Vet. App. 471 (1995).  However, the 
recent testing of the Veteran indicates that the Veteran's 
hearing loss may have become more severe.  As such, the Board has 
no discretion and must remand these matters to afford the Veteran 
an opportunity to undergo contemporaneous VA examinations to 
assess the current nature, extent and severity of his cervical 
spine and left ear hearing loss disabilities.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43,186 (1995).

The Veteran, at the hearing before the undersigned Veterans Law 
Judge, indicated that he underwent audiometric testing in January 
2010; however, review of the claims folder does not reveal the 
results of any audiometric testing from the Cleveland Clinic in 
Florida dated in January 2010.  The Veteran has also reported 
that he receives consistent treatment at the Cleveland Clinic in 
Florida for his cervical spine disorder and his hearing loss.  In 
addition, the Veteran has indicated that he receives treatment 
for his hearing loss, including the provision of a hearing aid 
for his left ear hearing loss, at the VA.  Review of the claims 
folder does not reveal any treatment records from the VA Medical 
Center dated since March 2008.  VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody.  See 
38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  Accordingly, 
on remand, attempts should be made to obtain the complete record 
of the Veteran's treatment at the Cleveland Clinic in Florida and 
to obtain the records regarding the Veteran's treatment at the VA 
Medical Center that are dated since March 2008.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  After securing the proper 
authorization, request complete treatment 
records pertaining to the Veteran from the 
Cleveland Clinic in Florida.  If the 
records cannot be obtained, notify the 
Veteran of such pursuant to 38 C.F.R. 
§ 3.159(e).  

2.  Associate with the claims folder VA 
medical records pertaining to the Veteran 
that are dated after March 2008.  

3.  The Veteran should be afforded an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
right and/or left knee disorder found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent probability or greater) that 
any right and/or left knee disorder found 
to be present is related to his military 
service including SERE training when he was 
hit in the knees and fell on his knees.  
The examiner should consider the Veteran's 
diagnosis and treatment for a torn leg 
ligament in service and any reports the 
Veteran provides concerning symptoms he has 
had since service.  All indicated studies 
should be performed and the rationale for 
any opinion expressed should be provided in 
a legible report.

4.  The Veteran should be afforded an 
appropriate VA examination to determine the 
nature, extent and severity of his 
degenerative disc disease and arthritis, 
status post fusion, C4-5 and C6-7.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
The examiner should:

(a)  Conduct range of motion studies of the 
cervical spine including after repetitive 
movement accounting for any limitations due 
to pain, weakness, fatigability, or 
incoordination.

(b)  State whether the Veteran has 
ankylosis in the cervical spine.

(c)  Assess whether the Veteran has had any 
incapacitating episodes due to flare-ups in 
the cervical spine in the past 12 months, 
and if so, the duration of such episodes.

(d)  Separately assess any neurological 
impairment as a result of the cervical 
spine disability, and state whether any 
impairment is analogous to mild, moderate, 
or severe incomplete paralysis.

A rationale for all opinions must be 
provided.  The claims file must be reviewed 
in conjunction with the examination.

5.  Thereafter, readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted in full, the Veteran and 
his representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


